Mr. Justice De Jesús
delivered the opinion of the Conrt.
On July 28, 1939, the plaintiff appealed from an order1 of the lower conrt annulling an attachment which, bad been made in this case to secare the effectiveness of the judgment. Oh the following August' 26, the complainant requested and obtained an extension of thirty days in this Conrt to file the transcript of the record only, since there was no evidence to be brought np, which extension expired last September 27. Notwithstanding the extension granted to the plaintiff, the defendant on August 31, filed a motion in this Court requesting the dismissal of the appeal because no transcript of the evidence, statement of the case or transcript of the record had been filed, nor was any extension prayed for, as the defendant mistakenly thought, to perfect the appeal. This motion of the defendant was set for the fourth of this month hut before this date, on last October 23, the plaintiff filed the transcript' of the record.
There is no doubt that defendant’s motion for the dismissal of the appeal was prematurely filed since at that date the extension granted the plaintiff on August 28 had not expired.
Although it is true that the transcript of the record was not filed until October 23 and that after September 27 ho new extension was prayed for to perfect the appeal the latter should subsist since when the appeal was perfected no motion *714to dismiss, which could be considered, bad been filed for as we have seen, tbe motion of August 31, was prematurely filed..
For tbe foregoing reasons tbe motion to dismiss is denied.
Mr. Chief Justice Del Toro took no part in tbe decision of this case.